         Case 7:08-cv-00302 Document 168 Filed on 09/15/21 in TXSD Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  MCALLEN DIVISION

    UNITED STATES OF AMERICA                                   §
                      Plaintiff,                               §
                                                               §
    v.                                                         §   CASE NO. 7:08-CV-302
                                                               §   (Consolidated)
    0.094 ACRES OF LAND, MORE OR LESS,                         §
    SITUATED IN HIDALGO COUNTY, TEXAS:                         §
    AND EDIBERTO B. REYNA, JR., ET AL.                         §
                      Defendant.                               §


                         STIPULATION FOR REVESTMENT AND
                        MOTION FOR ENTRY OF FINAL JUDGMENT

          Plaintiff United States of America and Defendant Pamela Rivas do hereby stipulate to the

revestment of interests taken in nine tracts—to wit: Tracts RGV-MCS-1004, RGV-MCS-1004E-

1, RGV-MCS-1004E-2, RGV-MCS-1004E-3, RGV-MCS-1005-2, RGV-MCS-1107, RGV-MCS-

1108, RGV-MCS-1108-2, and RGV-MCS-1108-3—as described in the Amendment to

Declaration of Taking (Dkt. 122), and more specifically described in Schedules “CC”, “CCC”,

“DD”, “DDD”, “E”, “EE”, and “EEE” of said Amendment to Declaration of Taking. 1

          The parties further stipulate and agree as follows:

A.        Background

          1.     On June 28, 2008, Plaintiff United States of America (“United States”) filed a

Declaration of Taking and Complaint in Condemnation in Civil No. 7:08-cv-196 to acquire Tracts

RGV-MCS-1004 (fee), 1004E-1 (perpetual easement), 1004E-2 (temporary easement) 2, and




1
          Dkt. 122 (Civil No. 7:08-cv-302).
2
          Tract RGV-MCS-1004E-2, a temporary access easement, began on January 20, 2009 and expired 24 months
later on January 20, 2011. Dkt. 22 (Civil No. 7:08-cv-196); Dkt. 122-1 (Civil No. 7:08-cv-302).


                                                 Page 1 of 6
      Case 7:08-cv-00302 Document 168 Filed on 09/15/21 in TXSD Page 2 of 6




1004E-3 (temporary easement) 3 from Defendant Pamela Rivas (hereinafter, “2008 Takings”).4

On July 1, 2008, the United States deposited its estimated just compensation for the 2008 Takings.5

Pursuant to 40 U.S.C. § 3114(b)(1), upon deposit of the estimated just compensation, title to the

2008 Takings vested in the United States by operation of law on July 1, 2008. On January 20,

2009, the Court granted the United States possession of the 2008 Takings. 6

         2.       On October 17, 2008, the United States filed a Declaration of Taking and Complaint

in Condemnation in Civil No. 7:08-cv-302 to acquire Tracts RGV-MCS-1005 f/k/a RGV-MCS-

1005-1 (fee), 1005-2 (fee) 7, 1005E-1 (perpetual easement), and 1005E-2 (temporary easement)

from Ediberto and Elda Reyna (hereinafter, “Reyna Tracts”). 8 On November 4, 2008, the United

States deposited its estimated just compensation for the Reyna Tracts. 9 Pursuant to 40 U.S.C. §

3114(b)(1), upon deposit of the estimated just compensation, title to the Reyna Tracts vested in

the United States by operation of law on November 4, 2008.

         3.       On November 2, 2016, an agreed final judgment was reached for the Reyna Tracts,

effectively dismissing the Reynas’ claims from the suit. 10




3
          Tract RGV-MCS-1004E-3, a temporary access easement, began on January 20, 2009 and expired 24 months
later on January 20, 2011. Dkt. 22 (Civil No. 7:08-cv-196); Dkt. 122-1 (Civil No. 7:08-cv-302).
4
          Dkt. 1 & Dkt. 2-1 at 6–10 (Civil No. 7:08-cv-196). Note: the United States later clarified it did not acquire
Tract RGV-MCS-1004E-4; thus, it is not included in this list. Dkt. 115 (Civil No. 7:08-cv-302). On March 8, 2013,
the United States filed an Amendment to Declaration of Taking in Civil No. 7:08-cv-196. Dkt. 122 at 2 (Civil No.
7:08-cv-302); Dkt. 39 (Civil No. 7:08-cv-196).
5
          Dkt. 4 (Civil No. 7:08-cv-196).
6
          Dkt. 22 (Civil No. 7:08-cv-196).
7
          The parties agree that Tract RGV-MCS-1005-2 is one of the unresolved tracts owned by Defendant, not the
Reynas.
8
          Dkt. 1 & Dkt. 2-1 at 6–9 (Civil No. 7:08-cv-302). On March 18, 2013, the United States filed an Amendment
to Declaration of Taking in Civil No. 7:08-cv-302. Dkt. 122 at 2 (Civil No. 7:08-cv-302); Dkt. 22 (Civil No. 7:08-cv-
302).
9
          Dkt. 4 (Civil No. 7:08-cv-302).
10
          Dkt. 99 (Civil No. 7:08-cv-302).


                                                     Page 2 of 6
      Case 7:08-cv-00302 Document 168 Filed on 09/15/21 in TXSD Page 3 of 6




         4.      On August 15, 2013, Civil No. 7:08-cv-196 was consolidated into Civil No. 7:08-

cv-302. 11 Because Defendant has an ownership interest in Tract RGV-MCS-1005-2 from Civil

No. 7:08-cv-302, that tract is included within the 2008 Takings for purposes of this stipulation.

         5.      On May 13, 2020, the United States filed an Amended Complaint in Condemnation

and Amendment to Declaration of Taking to clarify the legal descriptions and surveys for the 2008

Takings and acquire additional land from Defendant—to wit: Tracts RGV-MCS-1107 (fee), 1108

(fee), 1108-2 (fee), and 1108-3 (fee) (hereinafter, “2020 Takings”). 12 On May 15, 2020, the United

States deposited its estimated just compensation for the 2020 Takings. 13 Pursuant to 40 U.S.C. §

3114(b)(1), upon deposit of the estimated just compensation, title to the 2020 Takings vested in

the United States by operation of law on May 15, 2020. The United States does not have possession

of the 2020 Takings; no possession order has ever been issued.

         6.      The table below summarizes the interests and acreage acquired, the deeds

establishing Defendant’s ownership, and dates of taking for the tracts. The Parties agree that

Defendant is the sole owner of the interests acquired in the 2008 Takings and 2020 Takings. 14

 Tract             Acreage      Interest Acquired       Date of       Defendant’s          Ownership
                                                        Taking        Property             Document
 2008 Takings
 MCS-1004          0.3816 ac    Fee                     7/1/2008      Blk 101 (2.48 ac)    Doc. 2006-1594667
 MCS-1004E-1       0.3958 ac    Perp. road easement     7/1/2008      Blk 101 (2.48 ac)    Doc. 2006-1594667
 MCS-1004E-2       0.1135 ac    Temp. road easement     7/1/2008      Blk 101 (2.48 ac)    Doc. 2006-1594667
 MCS-1004E-3       0.0844 ac    Temp. road easement     7/1/2008      Blk 101 (2.48 ac)    Doc. 2006-1594667
 MCS-1005-2        0.004 ac     Fee                     11/4/2008     Blk 101 (2.48 ac)    Doc. 2006-1594667
 2020 Takings
 MCS-1107          0.533 ac     Fee                     5/15/2020     Tr. 341 (4.84 ac)    Cause No. P30, 962
 MCS-1108          0.285 ac     Fee                     5/15/2020     Blk 101 (2.48 ac)    Doc. 2006-1594667
 MCS-1108-2        0.727 ac     Fee                     5/15/2020     Tr. 342 (11.47 ac)   Doc. 2006-1594667
 MCS-1108-3        0.119 ac     Fee                     5/15/2020     Blk 101 (2.48 ac)    Doc. 2006-1594667




11
        Dkt. 35 (Civil No. 7:08-cv-302). All subsequent filings refer to Consolidated Civil No. 7:08-cv-302, unless
otherwise specified.
12
        Dkt. 121 & Dkt. 122 at 3; Dkt. 122-1 at 39–66.
13
        Dkt. 124.
14
        Dkt. 122-1 at 8, 13, 20, 27, 34, 39, 46, 53, 60.


                                                    Page 3 of 6
     Case 7:08-cv-00302 Document 168 Filed on 09/15/21 in TXSD Page 4 of 6




B.     Stipulation of Revestment

       7.       Pursuant to 40 U.S.C. § 3117, the United States may agree or stipulate to the

revestment of condemned property to resolve condemnation cases.

       8.       The United States and Defendant jointly stipulate and agree that all right, title, and

interests acquired by the United States associated with or appurtenant to the 2008 Takings and

2020 Takings hereby are REVESTED back to Defendant with all title and rights as existed

immediately before the filing of the Declarations of Taking, or amendments thereto, and title

vesting in the United States.

       9.       Defendant hereby agrees to accept such REVESTMENT of the 2008 Takings and

2020 Takings.

       10.      The legal descriptions and surveys of the 2008 Takings and 2020 Takings that are

being REVESTED to Defendant are found in Schedule “CC”, “CCC”, “DD”, and “DDD” of the

Amendment to Declaration of Taking, 15 and are attached hereto as Exhibit 1 and 2.

C.     Stipulation Regarding Just Compensation and Motion for Final Judgment

       11.      The Parties further make a stipulation as to the just compensation owed for the time

that the United States held title (and possession in some cases) as to the 2008 Takings and 2020

Takings, and move for final judgment and termination of this case as follows:

               A.       The United States and Defendant confirm and agree that the full and just
       compensation payable by the United States for the time that United States held title (and
       possession, in some cases) as to the 2008 Takings and 2020 Takings is the sum of three
       thousand six hundred and 00/100 dollars ($3,600.00). This sum is all-inclusive and in full
       satisfaction of any claims of whatsoever nature by Defendant against the United States for
       the institution and prosecution of the above-captioned actions. Defendant further agrees to
       waive any and all claims for additional compensation of any nature against the United
       States arising from the United States’ acquisition of the 2008 Takings and 2020 Takings.

              B.      The Parties now respectfully request that judgment be entered against the
       United States in the amount of three thousand six hundred and 00/100 dollars ($3,600.00)

15
       Dkt. 122-1 at 7–66.


                                              Page 4 of 6
      Case 7:08-cv-00302 Document 168 Filed on 09/15/21 in TXSD Page 5 of 6




        for the time that United States held title (and possession, in some cases) as to the 2008
        Takings and 2020 Takings, along with any accrued interest.

                C.      Upon the Court’s Order entering judgment in accordance with the instant
        stipulation of just compensation, the Parties seek immediate distribution of the total sum16
        on deposit as follows:

             x   The sum of $3,600.00, along with any accrued interest earned thereon while on
                 deposit, payable to the order of Pamela Rivas.

             x   The remaining sum of $23,350.00, with accrued interest, payable to the order of
                 “F&A Officer, USAED, Fort Worth,” with the check referencing “Tract Nos. RGV-
                 MCS-1004, 1004E-1, 1004E-2, 1004E-3, 1005-2, 1107, 1108, 1108-2, and 1108-
                 3.”

                 D.      Defendant warrants that (a) she was the owner of the interests in the
        property taken in this proceeding on the respective dates of taking, (b) she has the exclusive
        right to the compensation set forth herein, excepting the interests of parties having liens,
        encumbrances of record, and unpaid taxes and assessments, if any, and (c) no other party
        is entitled to the same or any part thereof by reason of any unrecorded agreement.

                E.      In the event that any other party is ultimately determined by a court of
        competent jurisdiction to have any right to receive compensation for the interests in the
        properties taken in this proceeding, Defendant shall refund into the Registry of the Court
        the compensation distributed herein, or such part thereof as the Court may direct, with
        interest thereon at an annual rate provided in 40 U.S.C. § 3116 from the date of receipt of
        the respective deposit by Defendant, to the date of repayment into the Registry of the Court.

               F.      The Parties shall be responsible for their own legal fees, costs, and expenses,
        including attorneys’ fees, consultants’ fees, and any other expenses or costs.

               G.     The Parties shall take no appeal from any rulings or judgment made by the
        Court in this action, and the parties’ consent to the entry of all motions, orders, and
        judgments necessary to effectuate this stipulation.

               H.      This joint stipulation and motion is binding on the heirs, trustees, executors,
        administrators, devisees, successors, assigns, agents, and representatives of Defendant.

                I.      The Parties request that the Court enter an Order of Final Judgment
        reflecting this Stipulation, and closing this case.

16
         At this time, $26,950.00, plus accrued interest, is on deposit in the Court’s Registry in this consolidated
action, based upon the following: $5,500.00 was deposited on July 1, 2008 (Dkt. 4, Civil No. 7:08-cv-196), $800.00
was deposited on September 29, 2008 (Dkt. 16, Civil No. 7:08-cv-196), $5,750.00 was deposited on November 4,
2008 (Dkt. 4, Civil No. 7:08-cv-302), $400.00 was deposited on November 21, 2008 (Dkt. 7, Civil No. 7:08-cv-302),
$20,650.00 was deposited on May 15, 2020 (Dkt. 124, Civil No. 7:08-cv-302), and $6,150.00, with accrued interest,
was ordered disbursed on June 24, 2010 (Dkt. 15, Civil No. 7:08-cv-302).


                                                    Page 5 of 6
    Case 7:08-cv-00302 Document 168 Filed on 09/15/21 in TXSD Page 6 of 6



                                                     G^y^ZbooWqi^[ 

 + +                                         +             +

*'+!)"$+! ('+&%#(+                            +++
%P=UZmW^zz1^                              1ZjueMuj^[IU^1x}^
1oUtxK^U%&#$                                  Ixg^~6jzkZx_K^U
L]o)'#$%&% &%                                ALEXANDER            Digitally signed by ALEXANDER
9U*'#$%&% $!"&                                                     DERGARABEDIAN
                                                3- DERGARABEDIAN Date: 2021.09.15 16:13:41  
                                                                                                  -05'00'

                                                    1p^Uu[^zD6^z<UzUX^[jUu
V.DUOD09DUJDV ZLWKSHUPLVVLRQ                1jUuMuj^[IU^1x}^
AUzoUCOUzdU                                    Ixg^~6jkZx_K^UEx!!&#(!
IU^3UzDx "%$%"&                             E^Txzn3UzEx#!#%%
I6KR3UzDx!!!$%$                               %Q3>jegU&!Ij^$
K]o+'#$ %&% &%] &                      CZ1op^u KS%&#?
                                                    K^o^ygxu^/(#$$&(!&
!! $  %%      !%                   :UZjsjo^.(#$$&&$
   % # %                                        8qUjo/
                                                     %""%% "
                                                     CHRISTOPHER              Digitally signed by
                                                                              CHRISTOPHER PINEDA

HjZUz[x1<UU                             30    PINEDA                   Date: 2021.09.15 18:21:15
                                                                              -05'00'

IU^3UzEx "((                               4gzjxyg^z6Fju^[U
I6KR3UzEx!!!$ %                                1jUuMuj^[IU^1x^
K^o,(#$%&% &%^                          I6K^Ex##%#
                                                     K^U3UzEx "%" 
                                                     $8>Uzzjxu Ij^ 
                                                     3zxujpp^K^U%&# 
                                                     (#$ #"& ##";U,(#$#"& %%#
BUzUF^ U                                         8qUjp/
IV^3UzEx "&#%#&
I6KS3UzEx!! $($!
K^o*(#$%&%&%^"%



                                   +

       @Z^zjchUUZxyx_g^az^fxkufV^uxUppZxw^px_z^Zxz\lUg^Zx{ ^uUYp^\

                          CHRISTOPHER
^p^ZxwkZ`pkwf^rxu 4FQUFNCFS           
                                                                                 Digitally signed by
                                                                                 CHRISTOPHER PINEDA
                                                                                 Date: 2021.09.15 18:17:48
                                                            PINEDA               -05'00'
                                                     5g|xyg^z7Fkv^[U
                                                     2jVwNwk^\J V^2x^



                                            
